OPINION OF THE COURT
Per Curiam.
Louis Egnasko has submitted an affidavit, dated June 18, 1996, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Egnasko was admitted to the practice of law by the Appellate Division of the Supreme Court, First Judicial Department, on December 7, 1987.
*318Mr. Egnasko acknowledges the existence of a pending investigation by the Grievance Committee for the Second and Eleventh Judicial Districts into allegations of professional misconduct that the respondent failed to account for, or pay to the appropriate parties, funds entrusted to him as a fiduciary. Mr. Egnasko acknowledges his inability to successfully defend himself on the merits against any charges predicated upon the aforesaid matters.
The proffered resignation indicates Mr. Egnasko’s awareness that pursuant to Judiciary Law § 90 (6-a), an order permitting him to resign could require him to make monetary restitution to any person whose money or property was misappropriated or misapplied and to reimburse the Lawyers’ Fund for Client Protection for same. Mr. Egnasko is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
It is apparent that the resignation proffered by Mr. Egnasko is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of submitting his resignation.
Grievance Counsel recommends that the Court accept the proffered resignation. Under the circumstances, the resignation of Louis A. Egnasko as a member of the Bar is accepted and directed to be filed. Accordingly, Louis A. Egnasko is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Balletta, Rosenblatt and Altman, JJ., concur.
Ordered that the resignation of Louis A. Egnasko is accepted and directed to be filed; and it is further, .
Ordered that pursuant to Judiciary Law § 90, effective immediately, Louis A. Egnasko is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Louis A. Egnasko shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Louis A. Egnasko is commanded to desist and refrain from (1) practicing law in any form, either as principal *319or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.